 

 
Exhibit 10.01(c)


AMENDMENT NO. 3 TO THE MANAGEMENT AGREEMENT


WHEREAS, MORGAN STANLEY SMITH BARNEY CHARTER CAMPBELL L.P., a Delaware limited
partnership (the “Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited
liability company (the “General Partner”), and CAMPBELL & COMPANY, INC., a
Maryland corporation (the “Trading Advisor”), have agreed to amend the
Management Agreement, by and among the Partnership, the General Partner, and the
Trading Advisor, dated as of August 31, 2002, as amended by an Amendment No. 1
to the Management Agreement dated as of July 31, 2003 (“Amendment No. 1 to the
Management Agreement”) and as further amended by an Amendment No. 2 to the
Management Agreement dated as of June 13, 2006 (together, the “Management
Agreement”) to reduce the monthly management fee rate payable to the Trading
Advisor.  Terms used and not otherwise defined herein have the meanings ascribed
to such terms in the Management Agreement.


WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below;


 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.           The monthly management fee rate equal to 1/12 of 2.65% (a 2.65%
annual rate) referred to in Section 6(a)(i) of the Management Agreement is
hereby reduced to a monthly management fee rate equal to 1/12 of 2.00% (a 2.00%
annual rate).
 
2.           The foregoing amendment shall take effect as of the 1st day of
January 2011.
 
3.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.
 
4.           This Amendment No. 3 shall be governed and construed in accordance
with the laws of the State of New York.



 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment No. 3 to the Management Agreement has been
executed for and on behalf of the undersigned as of the date first written
above.
 
 

  MORGAN STANLEY SMITH BARNEY CHARTER CAMPBELL L.P.                  
 
By:
Ceres Managed Futures LLC       as General Partner  

                  By: /s/ Walter Davis       Name:  Walter Davis      
Title:    President  

 
 

 
CERES MANAGED FUTURES LLC
         

          By: /s/ Walter Davis       Name:  Walter Davis      
Title:    President  

 
 

 
CAMPBELL & COMPANY, INC.
                 
 
By:
/s/ Thomas P. Lloyd       Name:    Thomas P. Lloyd       Title:      General
Counsel                      By: /s/ Gregory T. Donovan        Name:    Gregory
T. Donovan        Title:      Chief Financial Officer  

 